Honorable Robert M. Allen       Opinion No. M-805
County Attorney
Rusk County Courthouse          Re:   Age limits of children
Henderson, Texas 75652                jurisdiction of juvenile
                                      courts.
Dear Mr. Allen:
     Your request for an opinion asks whether:
        A juvenile court has   jurisdiction to declare
     a child delinquent when   trial begins when the
     child (male) is sixteen   but is not completed
     until after the child's   seventeenth birthday.
     According to the fact statement in the opinion request,
the juvenile court began trial when the youth in question,
a boy, was still sixteen years of age but the trial was then
continued for about a month, during which time the boy became
seventeen. After the continuance the boy was found delinquent.
     The jurisdiction of the juvenile court is set by Section
5 of Article 2338-1, Vernon's Civil Statutes, as follows:
        "Section 5(a)   The juvenile court has ex-
     clusive original jurisdiction in proceedings
     governing any delinquent child. . . .
       "(c) When the juvenile court obtains jur-
    isdiction of a delinquent child, its jurisdic-
    tion continues until the child is discharged
    by the court or until he becomes twenty-one
    years of age, unless committed to the control
    of the agency of the state charged with the
    care, training, control of, or parole of
    delinquent children. . . .'I
      A "child" is defined in Article 2338-1, Section 3, as
" . . . any female person over the age of ten years and under




                               -3909-
Honorable Robert M. Allen, Page 2     (M-805)


the age of eighteen years and any male person over the age
of ten years and under the age of seventeen years." A
"delinquent child" is defined in Section 3 as a child who
violates one or more of several provisions listed.
     The Courts held that the age of a youth at the time of
trial rather than the time of the alleged offense determines
whether the juvenile court has jurisdiction to hear the case
against the youth. Dendy v. Wilson, 142 Tex. 460, 179 S.W.2d
269, 274-276 (1944). Since Article 2338-l limits the original
jurisdiction to include only the age limits specified, a male
child who reaches age seventeen or a female child who reaches
age eighteen without being found delinquent is beyond the jur-
isdiction of the juvenile court. State v. Ferrell, 209 S.W.Zd
642, 644 (Tex.Civ.App., 1948, error ref., n.r.e.); Dillard v.
State, 439 S.w.2d 460 (Tex.Civ.App., 1969, error rer., n.r.e.).
Thecontinuing jurisdiction over a child to age twenty-one
specified in Section 5(c) does not arise until the child is
adjudged delinquent. Dillard v. State, .supra.
     While the juvenile court in the fact situation pre-
sented in this opinion request clearly had jurisdiction
when the trial began, our opinion is that the juvenile court
lost jurisdiction to proceed when the boy became seventeen
before being declared delinquent.
                       SUMMARY
        A juvenile court is without jurisdiction
     to declare a child delinquent after the
     child reaches the seventeenth birthday, if
     a male, or the eighteenth birthday, if a
     female, even if the trial began prior to
     these birth anniversary dates.
                              Yours very truly,
                              Crawford C. Martin
                              Attorney General of Texas


                              BY ti&               .
                                NOLA WHITE
                                 First Assistant



                             -3910-